Exhibit 10.1       




INTERNATIONAL GAME TECHNOLOGY

Summary of Named Executive Officer and Director Compensation Arrangements

Exhibit to Form 10Q for period ended June 30, 2009




Executive Officers

In addition to the annual base salaries noted in the table below, compensation
arrangements for our executive officers include benefits paid under any
applicable employment contracts, other IGT Plans for Management Bonus (including
Cash Sharing), Stock Incentives, Profit Sharing, and Deferred Compensation as
more fully described in exhibits to our annual report on Form 10-K or interim
quarterly Form 10-Q filed with the SEC.  These individuals also receive certain
perquisites as explained in our annual proxy statement.  Except for employment
contracts that are on file with the SEC, these are at-will employment
arrangements.




Name

 

Title

 

Base

Salary (1)

 

 

 

 

 

 

Patti S. Hart

 

President, Chief Executive Officer

 

$

800,000

 

 

 

 

 

 

Thomas J. Matthews

 

Chairman of the Board

 

$

840,000

 

 

 

 

 

 

Patrick Cavanaugh

 

Executive Vice President, Chief Financial Officer

 

$

300,000

 

 

 

 

 

 

David D. Johnson

 

Executive Vice President, General Counsel

 

$

525,000




(1) Amounts reported in our proxy statement may vary depending on the timing of
pay period during the fiscal year




Directors

Annual Retainer

ª

$65,000 paid in quarterly installments

ª

Prior to the beginning of each fiscal year, members may elect to receive all or
a part of the total retainer in the form of a restricted stock award




Board and Committee Meeting Fees

ª

Board - $1,500 per meeting attended after 8 meetings have been held and attended

ª

Audit - $1,500 per meeting attended after 10 meetings have been held and
attended

ª

Compensation, Nominating & Corporate Governance, and Compliance - $1,500 per
meeting attended after 4 meetings have been held.  Special Committee - $1,500
for each in-person meeting plus travel expenses.




Additional Annual Retainer for Board Committee Members (payable in quarterly
installments)

ª

Lead Independent Director - $70,000 cash and an additional grant of restricted
shares having a grant-date value of $30,000

ª

Chair:  Audit - $35,000; Compensation, Nominating & Corporate Governance, and
Compliance - $20,000

ª

Member: Audit - $17,500; Compensation, Nominating & Corporate Governance,
Compliance, Special Committee - $10,000




Equity Grants

ª

Upon election to the board:  20,000 stock options and 5,000 restricted shares
vesting ratably over 3 years

ª

Annual grant:  11,000 stock options and 2,750 shares restricted shares with
1-year vesting



